Case: 14-15603    Date Filed: 12/14/2015   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15603
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00133-SDM-EAJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TOBORUS DONTAY CUNNINGHAM,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 14, 2015)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15603     Date Filed: 12/14/2015   Page: 2 of 8


      Toborus Dontay Cunningham appeals his convictions for possession with

intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B)(ii), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Cunningham argues:

(1) the district court erred by denying his motion to suppress evidence found in his

home; (2) the evidence presented at trial was insufficient to convict him of

possession of a firearm in furtherance of a drug trafficking crime; and (3) the

district court abused its discretion in admitting uncharged weapons and

ammunition into evidence. We hold the district court did not commit reversible

error and the evidence was sufficient to convict Cunningham. Accordingly, we

affirm.

                                 BACKGROUND

      In November 2013, a confidential informant reported to police that

Cunningham was engaging in drug trafficking. The informant told police that

Cunningham was one of “the biggest drug dealers in town” and was “supplying the

majority of the drug dealers” in the area. Subsequently, the informant purchased

drugs from Cunningham on two occasions. The police recorded both purchases.

Following these purchases, the police obtained a search warrant for Cunningham’s

home and workplace. The warrant was supported by an affidavit of two law

enforcement officials. The officials described the informant’s reports and drug


                                          2
                  Case: 14-15603   Date Filed: 12/14/2015   Page: 3 of 8


purchases from Cunningham. They also stated that they have been involved with

hundreds of drug investigations and, based on this experience, they know drug

traffickers often store various types of evidence of drug activity, such as currency

and records of drug transactions, at their homes.

      During their search of Cunningham’s home, the police found a loaded

handgun and two bags of cocaine in plain sight in Cunningham’s bedroom. The

police also found a 12-gauge shotgun, semiautomatic assault rifle, 170 rounds of

ammunition for the rifle, a brick of cocaine, a white powder cutting agent that can

be used in preparing cocaine for sale, and $25,000 in cash in the bedroom. Finally,

in Cunningham’s kitchen, the police discovered various items used to prepare

drugs for sale.

       Cunningham was indicted on one count of possession with intent to

distribute 500 grams or more of cocaine and one count of possession of a

firearm—the handgun found in his bedroom—in furtherance of a drug trafficking

crime. Prior to trial, Cunningham moved to suppress all evidence found during the

search of his home. The district court denied the motion. At trial, the Government

offered uncharged weapons and ammunition found at Cunningham’s home and

workplace into evidence. Cunningham objected to this evidence, but the court

overruled his objections.




                                           3
                Case: 14-15603      Date Filed: 12/14/2015      Page: 4 of 8


                                      DISCUSSION

 I.    The District Court Did Not Err in Denying Cunningham’s Motion to
       Suppress.

       Cunningham argues the police’s search of his home was unlawful and,

therefore, the district court should have suppressed the evidence obtained from the

search. Specifically, he asserts the police’s search warrant lacked probable cause

because it failed to establish an adequate connection between his home and illegal

activity.1

       We give “great deference” to a district court’s determination of probable

cause. United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999) (per

curiam) (internal quotation marks omitted). “Probable cause to support a search

warrant exists when the totality of the circumstances allow a conclusion that there

is a fair probability of finding contraband or evidence at a particular location.” Id.

“A police officer’s expectation, based on prior experience and the specific

circumstances of the alleged crime, that evidence is likely to be found in a

suspect’s residence satisfies probable cause.” United States v. Joseph, 709 F.3d

1082, 1100 (11th Cir. 2013) (internal quotation marks omitted).

       Under Joseph, probable cause supported the police’s search warrant for

Cunningham’s home. In Joseph, a physician was charged with illegally dispensing


       1
        In denying Cunningham’s motion to suppress, the district court found probable cause
supported the warrant.
                                              4
                Case: 14-15603       Date Filed: 12/14/2015      Page: 5 of 8


prescription drugs at his clinic. After an initial investigation, the police executed a

search warrant of the physician’s home and discovered evidence of the physician’s

drug activity. An affidavit of a law enforcement official supported the search

warrant. The official attested that he had conducted or assisted with over 1,000

drug investigations and, based on his experience, drug dealers often store proceeds

and records from their transactions in their homes. We held that “[t]his experience,

along with evidence that [the physician] violated [drug laws], provided probable

cause to search [the physician’s] home. Id. As in Joseph, the police had evidence

that Cunningham was involved in drug trafficking and law enforcement officials

attested that, based on their significant experience with drug investigations, drug

traffickers often store evidence of their crimes in their homes. Thus, the police’s

search warrant was valid under Joseph,2 and the district court did not err in

denying Cunningham’s motion to suppress.

II.    Sufficient Evidence Supported Cunningham’s Conviction.

       Cunningham next claims there was insufficient evidence to support his

conviction under 18 U.S.C. § 924(c)(1)(A) for possessing a firearm in furtherance

of drug trafficking. He argues the Government failed to show that the handgun

found in his home was used to “further” drug trafficking.

       2
         Cunningham attempts to distinguish Joseph from his case by asserting the defendant in
Joseph was a major drug distributor while he was, at most, a low-level street drug dealer. This
argument is without merit given the police’s investigation revealed Cunningham was one of “the
biggest drug dealers in town.”
                                               5
              Case: 14-15603      Date Filed: 12/14/2015   Page: 6 of 8


      We review the sufficiency of the evidence de novo, viewing the evidence “in

the light most favorable to the government” and “accepting all reasonable

inferences” in favor of the verdict. United States v. Calhoon, 97 F.3d 518, 523

(11th Cir. 1996). The evidence will be sufficient to support a conviction if a

reasonable trier of fact could find that the evidence established guilt beyond a

reasonable doubt. Id.

      In order to prove the “furtherance” element of 18 U.S.C. § 924(c)(1)(A), the

government must show “some nexus” between the gun and the drug trafficking

offense. United States v. Timmons, 283 F.3d 1246, 1253 (11th Cir. 2002). This

nexus can be established by: “the type of drug activity that is being conducted,

accessibility of the firearm, the type of the weapon, . . . whether the gun is loaded,

proximity to the drugs or drug profits, and the time and circumstances under which

the gun is found.” Id. (internal quotation marks omitted). Here, the police found

the handgun at issue in the same room as other firearms, ammunition, a significant

quantity of cocaine, $25,000 in cash, and supplies that can be used in preparing

cocaine for sale. In addition, the handgun was loaded. Given the proximity of

these drug-related pieces of evidence to the handgun, a reasonable trier of fact

could find that the Government established the nexus required for the

“furtherance” element. See id. (holding sufficient nexus existed where firearms

were found in the same apartment as crack cocaine, gun ammunition, and a


                                           6
               Case: 14-15603    Date Filed: 12/14/2015    Page: 7 of 8


bulletproof vest); United States v. Lopez-Garcia, 565 F.3d 1306, 1322 (11th Cir.

2009) (“The nexus between the gun and the drug trafficking here is plainly

established by, for example, the accessibility of the firearm to [defendant], and the

proximity of the gun to the drugs and the drug profits.”). Therefore, sufficient

evidence supported Cunningham’s conviction.

III.   The District Court Did Not Abuse its Discretion in Admitting
       Uncharged Firearms and Ammunition into Evidence.

       Finally, Cunningham argues the district court erred by admitting uncharged

firearms and ammunition into evidence. He asserts: (1) this evidence was

inadmissible under Federal Rule of Evidence 402 because it was irrelevant; and (2)

even if it was relevant, the district court should have excluded it under Federal

Rule of Evidence 403 because its probative value was outweighed by a danger of

unfair prejudice.

       “We review the district court’s evidentiary rulings for abuse of discretion.”

United States v. McDowell, 250 F.3d 1354, 1362 (11th Cir. 2001). District courts

may not admit irrelevant evidence. Fed. R. Evid. 402. But, they “may exclude

relevant evidence if its probative value is substantially outweighed by a danger of .

. . unfair prejudice.” Fed. R. Evid. 403.

       Cunningham’s “relevance” and “unfair prejudice” arguments fail. First,

firearms and ammunition are “tools of the trade” for drug dealers and, therefore,

this type of evidence was relevant to Cunningham’s involvement in drug activity.
                                            7
               Case: 14-15603    Date Filed: 12/14/2015   Page: 8 of 8


See United States v. Terzado-Madruga, 897 F.2d 1099, 1120 (11th Cir. 1990);

United States v. Rodriguez, 765 F.2d 1546, 1562 (11th Cir. 1985). Second,

considering Rodriguez, “[w]e cannot say the district court clearly abused its

discretion in” finding the firearms and ammunition did not implicate Federal Rule

of Evidence 403. See Rodriguez, 765 F.2d at 1562. In Rodriguez, the defendant

was tried for a crime involving drug distribution and the district court allowed

uncharged firearms and a silencer into evidence. See id. at 1561–62. The

defendant argued the district court abused its discretion in admitting these items

because they were unfairly prejudicial. However, we rejected this argument,

finding no reversible error. Id. at 1562. The facts here are similar to Rodriguez:

Cunningham was tried for a drug distribution crime and the district court admitted

uncharged firearms and related items into evidence. Thus, applying Rodriguez, we

find no reversible error.

      AFFIRMED.




                                          8